DETAILED ACTION
Summary
This Office action is in response to reply dated November 3, 2022.  Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of the following informalities: 
Claims 9 and 10 recite “the relative position” in lines 1 and 3 respectively.  They are presumed to recite “the relative three-dimensional position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US 2021/0293953 A1) in view of Vartiainen (US 2015/0177734 A1).
Regarding claim 1, Stuart discloses a method of operating a machine within a production facility (see at least Figure 9B | [0178] note that if the piece of equipment’s periodicity increases frequency over time, this may indicate properties of the equipment are changing and require inspection), the method comprising: 
obtaining at least one machine condition signal characterizing an operating condition of the machine (see at least [0069] note the acoustic sensor array (202) can be excluded or separate from the acoustic imaging device (100, 200) | [0070-0071] note the acoustic sensor array (202) obtains at least one machine condition signal which corresponds to newly generated acoustic image data | [0205] note the newly generated acoustic image data can be compared to acoustic image data, representing correct operation, stored in the database to determine whether or not the acoustic profile of the acoustic scene is within typical operating standards | [0203-0204] | [0206] note the acoustic imaging device (1200), which could include the acoustic sensor array (202), can be fixed in a location having a visible (1214) and acoustic (1212) field of view of the object of interest (1212) | [0222] | [0212-0214]); 
generating at least one audio signal representing the at least one machine condition signal in a form of a stereophonic audio effect, such that at least one relative position in space is assigned to the at least one audio signal (see at least Figure 38, items 3806, 3816, 3812, 3850, 3852, 3860 and 3862 | [0269] note the wired or wireless headphones (3806) can be configured to reproduce as audio feedback signals (3852, 3862) the acoustic signals (3816, 3812), or at least one machine condition signal, emanating from one or more locations in the acoustic scene | [0273] note stereophonic | [0283-0286] | [0288] note any number of speakers can be used); and
presenting the at least one audio signal having the form of the stereophonic audio effect to an operator operating the machine such that the at least one audio signal is deemed to emerge from the relative position in space assigned to the at least one audio signal (see at least Figure 38, items 3826, 3822, 3806, 3852 and 3862 | [0269] | [0283-0288]).
However, Stuart does not specifically disclose a three-dimensional audio effect and a relative three-dimensional position.
It is known to present audio signals to an operator in different ways.  For example, Vartiainen teaches a system that generates and presents a three-dimensional audio effect and a relative three-dimensional position (see at least Figure 3b, items 10-1 and 10-2 | [0015-0016] note the 3D sound is an alarm sound indicating the occurrence of the event as obtained from a machine condition signal monitored by the industrial control system | [0034] | [0043] | [0044-0045] note selection is based on when an event creating an alarm has occurred | Figure 4, items S2 and S3, note direction of the user’s head is obtained and the distance to the industrial process component is determined | [0050-0051] note the industrial control system stores all the sounds in the factory, and provides the user with the real-time process variable data, or audio signal, based on their specific orientation and distance to the industrial process component).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Vartiainen into Stuart.  This improves operator presentation by being able to alert the operator of the exact location of the machine condition via a three-dimensional sound in place of stereophonic sound (see at least [0005] of Vartiainen, note that it is suggested that stereophonic sound provides direction and distance, or is otherwise three-dimensional | [0074] of Stuart, note three-dimensional depth data would be used to present the three-dimensional audio effect).  
Regarding claim 2, Stuart in view of Vartiainen, as addressed above, teach wherein the operator operates the machine in dependence on the at least one audio signal presented to the operator (see at least [0178] of Stuart, note inspection | [0213-0214] of Stuart, note the user is alerted of a suspected problem and provided with proposed solutions to the problem | [0222] of Stuart).
Regarding claim 3, Stuart in view of Vartiainen, as addressed above, teach wherein the at least one of the machine condition signal is a time-sequential signal, the time-sequential signal being a vibration, a rotation or an oscillation (see at least [0175] of Stuart, note periodicity | [0178-0179] of Stuart).
Regarding claim 4, Stuart in view of Vartiainen further teach wherein the generating the audio signal comprises: generating the audio signal from the time-sequential signal by transforming the time-sequential signal, the transforming including a shift or scaling of frequencies of the time-sequential signal into an audible spectrum (see at least [0277] of Stuart, note reproducing the audio feedback includes normalizing the time-sequential signal to a more suitable scale for presenting to a user, such as providing audio feedback of ultrasound information in an audible frequency range and/or adjusting an intensity to a comfortable and/or audible level).
Regarding claim 5, Stuart in view of Vartiainen, as addressed above, teach wherein the transforming further comprises: analyzing the time-sequential signal to identify characteristics of the time-sequential signal and amplify the characteristics such that that the operator can more easily recognize the characteristics (see at least [0277] of Stuart, note adjusting an intensity to a comfortable and/or audible level).
Regarding claim 6, Stuart in view of Vartiainen, as addressed above, teach wherein the generating comprises: analyzing the at least one of the machine condition signal to identify and separate particular machine condition sound events therein (see at least [0178] of Stuart, note inspecting the equipment due to increased torque or load | [0214] of Stuart, note identifying squeaking indicating lubrication is needed, high-pitched signals indicating an air leak, signatures indicating a broken bearing, etc. | [0185] of Stuart, note the different filters that can be applied to the at least one machine condition signal).
Regarding claim 7, Stuart, as addressed above, discloses wherein the generating comprises: analyzing the at least one machine condition signal (see at least [0183-0185] | [0202-0205]).
However, Stuart does not specifically disclose selecting the audio signal representing the at least one machine condition signal from a sound database based on a result of analyzing the at least one machine condition signal.
It is known to present at least one audio signal to a user in different ways.  For example, Vartiainen teaches a system that selects an audio signal representing at least one machine condition signal from a sound database based on a result of analyzing the at least one machine condition signal (see at least Figure 3b, items 10-1 and 10-2 | [0015] note the 3D sound is an alarm sound indicating the occurrence of the event as obtained from a machine condition signal monitored by the industrial control system | [0043] | [0044-0045] note selection is based on when an event creating an alarm has occurred | Figure 4, items S2 and S3, note direction of the user’s head is obtained and the distance to the industrial process component is determined | [0050-0051] note the industrial control system stores all the sounds in the factory, and provides the user with the real-time process variable data, or audio signal, based on their specific orientation and distance to the industrial process component). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Vartiainen into Stuart.  This provides the ability to alert the operator of the status of the machine when the user looks toward the relative position of the alert, thus improving presentation of the audio signal when the user may be more receptive of the alert.
Regarding claim 9, Stuart in view of Vartiainen, as addressed above, teach wherein the relative position in space assigned to the audio signal corresponds to the at least one relative position in space where the machine condition signal that is represented by the audio signal originates (see at least Figure 38, items 3826, 3822, 3806, 3852 and 3862 of Stuart | [0269] of Stuart | [0283-0288] of Stuart | [0015] of Stuart).
Regarding claim 10, Stuart in view of Vartiainen, as addressed above, teach determining one or more of a position or orientation of the operator; and assigning the relative position in space to the at least one audio signal relative to the one or more of the position or orientation of the operator (see at least [0289-0291] of Stuart | [0010] of Stuart).
Regarding claim 11, Stuart in view of Vartiainen, as addressed above, teach highlighting one or more of the at least one audio signal by placing a relative position thereof in space closer to the operator (see at least [0289-0291] of Stuart, note indicator 3826 becomes more transparent as the device is pointed toward source 3812, thus causing indicator 3822 to become more highlighted with a changing audio intensity | [0276] of Stuart, note displayed and audible crosshairs | [0181-0182] of Stuart, note a user may select to only display, and hear via the headphones, acoustic image data representative of acoustic signals closer than a predetermined distance).
Regarding claim 12, Stuart in view of Vartiainen, as addressed above, teach wherein the at least one audio signal is presented to the operator when the operator is located in a vicinity of the machine (see at least Figure 38, items 3826, 3822, 3806, 3852 and 3862 of Stuart | [0269] of Stuart | [0283-0288] of Stuart).
Regarding claim 13, Stuart machine for a production facility (see at least Figure 9B | [0178-0179] note equipment and machinery), comprising: 
at least one machine condition detection device configured to obtain a machine condition signal characterizing an operating condition of the machine (see at least [0069] note the acoustic sensor array (202) can be excluded or separate from the acoustic imaging device (100, 200) | [0070-0071] note the acoustic sensor array (202) obtains at least one machine condition signal which corresponds to newly generated acoustic image data | [0205] note the newly generated acoustic image data can be compared to acoustic image data, representing correct operation, stored in the database to determine whether or not the acoustic profile of the acoustic scene is within typical operating standards | [0203-0204] | [0206] note the acoustic imaging device (1200), which could include the acoustic sensor array (202), can be fixed in a location having a visible (1214) and acoustic (1212) field of view of the object of interest (1212) | [0222] | [0212-0214]); 
at least one audio signal generation device configured to generate at least one audio signal representing the machine condition signal in the form of a stereophonic effect such that at least one relative position in space is assigned to the at least one audio signal (see at least Figure 38, items 3802, 3806, 3816, 3812, 3850, 3852, 3860 and 3862 | [0269] note the wired or wireless headphones (3806) can be configured to reproduce as audio feedback signals (3852, 3862) the acoustic signals (3816, 3812), or at least one machine condition signal, emanating from one or more locations in the acoustic scene | [0273] | [0283-0286] | [0288] note any number of speakers can be used); and
at least one audio transmission device configured to transmit the at least one audio signal having the stereophonic effect to an operator operating the machine such that the at least one audio signal is deemed to emerge from the relative position in space assigned to the audio signal (see at least Figure 38, items 3826, 3822, 3806, 3852 and 3862 | [0274] note wireless headphones | [0069] note the wireless interface | [0269] | [0273] | [0283-0288]).
However, Stuart does not specifically disclose a three-dimensional audio effect and a relative three-dimensional position.
It is known to present audio signals to an operator in different ways.  For example, Vartiainen teaches a system that generates and presents a three-dimensional audio effect and a relative three-dimensional position (see at least Figure 3b, items 10-1 and 10-2 | [0015-0016] note the 3D sound is an alarm sound indicating the occurrence of the event as obtained from a machine condition signal monitored by the industrial control system | [0034] | [0043] | [0044-0045] note selection is based on when an event creating an alarm has occurred | Figure 4, items S2 and S3, note direction of the user’s head is obtained and the distance to the industrial process component is determined | [0050-0051] note the industrial control system stores all the sounds in the factory, and provides the user with the real-time process variable data, or audio signal, based on their specific orientation and distance to the industrial process component).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Vartiainen into Stuart.  This improves operator presentation by being able to alert the operator of the exact location of the machine condition via a three-dimensional sound in place of stereophonic sound (see at least [0005] of Vartiainen, note that it is suggested that stereophonic sound provides direction and distance, or is otherwise three-dimensional | [0074] of Stuart, note three-dimensional depth data would be used to present the three-dimensional audio effect).  
Regarding claim 14, Stuart in view of Vartiainen, as addressed above, teach wherein the at least one audio signal generation device includes processing circuitry configured to, analyze the at least one machine condition signal; and select the audio signal representing the at least one machine condition signal from a sound database based on a result of analyzing the at least one machine condition signal (see at least [0183-0185] of Stuart | [0202-0205] of Stuart | Figure 3b, items 10-1 and 10-2 of Vartiainen | [0015] of Vartiainen, note the 3D sound is an alarm sound indicating the occurrence of the event as obtained from a machine condition signal monitored by the industrial control system | [0043] of Vartiainen | [0044-0045] of Vartiainen, note selection is based on when an event creating an alarm has occurred | Figure 4, items S2 and S3 of Vartiainen, note direction of the user’s head is obtained and the distance to the industrial process component is determined | [0050-0051] of Vartiainen, note the industrial control system stores all the sounds in the factory, and provides the user with the real-time process variable data, or audio signal, based on their specific orientation and distance to the industrial process component).
Regarding claim 16, Stuart in view of Vartiainen, as addressed above, teach wherein the at least one machine condition detection device is integrated into the machine (see at least [0206] of Stuart, note that the acoustic array could be affixed to a large machine and aimed at points of interest | [0003] of Vartiainen, note the process equipment is fitted with sensors measuring the process | [0043] of Vartiainen, note the sensors measure the industrial process).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US 2021/0293953 A1) in view of Vartiainen (US 2015/0177734 A1) as applied to claims 7 and 14 above, and in further view of Cella (US 2018/0284744 A1).
Regarding claim 8, Stuart in view of Vartiainen do not specifically teach wherein the sound database contains a plurality of event sounds, and wherein the method further comprises: mapping each of the plurality of event sounds to a machine operating condition, the machine operating condition including a notification, an alert, a warning or an alarm.
It is known to provide an operator with various notifications.  For example, Cella teaches a system wherein a sound database contains a plurality of event sounds, and wherein the method further comprises: mapping each of the plurality of event sounds to a machine operating condition, the machine operating condition including a notification, an alert, a warning or an alarm (see at least [1646] note an alert is provided to the user about a machine operating condition, such as detection of an off-nominal operation, maintenance is required or a fault condition, wherein the user machine operating condition is mapped with an intuitive feedback sound, for example a sound associated with electricity such as a buzzing or sparking sound | [1033] | [1264]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Cella into Stuart in view of Vartiainen.  This provides the ability to transmit a sound or vibration profile to the haptic feedback device that is analogous to the detected sound or vibration to allow an expert user to diagnose the machine without physical contact (see [1646] of Cella).
Regarding claim 15, Stuart in view of Vartiainen and Cella, as addressed above, teach wherein the processing circuitry is configured to select the audio signal from the sound database such that the audio signal presented to the operator varies based on the operating condition of the machine (see at least [0277] of Stuart | [1646] of Cella, note buzzing sound, sparking sound).

Response to Arguments
Applicant's arguments filed November 11, 2022, have been fully considered but they are not persuasive.  Applicant states, on page 8, “In this context, the signals originating from the machines can be detected in three dimensions (cf. [0070], [0074] and [0180]).  However, the generated audio signals only relate to one or two dimensions, e.g., left or right (cf. [0283] to [0289]).  This corresponds to the two-dimensional nature of the optical image that can be captured by the device of Stuart.”
In response, while Stuart teaches stereophonic audio effects (see at least [0273]), Vartiainen’s background, see [0005], illustrates that an operator uses stereo headphones and that their direction and distance from a system component can be determined.  Spatial sound is created and the operator is under the impression that the sound originates from the plant component.  The sound from the system component is an alarm.  That is, one of ordinary skill in the art understands that stereo headphones can be used to provide a three-dimensional audio effect.  Vartiainen further illustrates that headphones can be used to present the at least one audio signal having the form of a three-dimensional audio effect to an operator (see at least [0010] | [0015]).  This improves operator presentation by being able to alert the operator of the exact location of the machine condition via a three-dimensional sound in place of stereophonic sound. Applicant’s arguments are not persuasive.
Applicant argues “Additionally, Stuart relies on combining an optical image and corresponding acoustic information. Thus, the dimensions of the optical image and the acoustic information need to correspond to each other. Since the optical image is two dimensional and cannot be extended to three dimensions in a simple manner, a person of ordinary skill in the art would refrain from extending the acoustic information to more dimensions.”
In response, one of ordinary skill in the art clearly recognizes that an operator can perceive or distinguish three-dimensional data from Stuart’s optical image (see at least Figures 16-17 of Stuart).  Applicant’s arguments are not persuasive.
For at least the reasons outlined above, Stuart in view of Vartiainen clearly teach “generating at least one audio signal representing the at least one machine condition signal in the form of a three-dimensional audio effect” and “presenting the at least one audio signal in the form of a three-dimensional audio effect to an operator.”  Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687